Exhibit 10.1

December 20, 2006

David Kenny
2 Stonefield Lane
Wellesley, MA 02482

Dear David,

This letter agreement (this ‘‘Agreement’’) memorializes our discussions and
agreement concerning your continued role with Digitas Inc. (the ‘‘Company’’) and
its subsidiaries following the acquisition of the Company by Publicis Groupe
S.A. (‘‘Publicis’’) pursuant to the Agreement and Plan of Merger, dated December
20, 2006, by and among the Company, Publicis, and Publicis Acquisition Corp., a
wholly-owned subsidiary of Publicis (the ‘‘Merger Agreement’’) (all capitalized
terms not defined herein shall have the meanings ascribed to them in the Merger
Agreement).

1.    Retention Bonus. In consideration of your continued employment and your
agreement to the terms set forth below, you will be eligible for a special
retention bonus of $1,942,188.00 (the ‘‘Retention Bonus’’). The Retention Bonus
shall be payable in three equal installments on each of the first three
anniversaries of the Acceptance Date (as defined in the Merger Agreement),
provided, in each case, that you have remained continuously employed by the
Company and its subsidiaries through the applicable payment date.

2.     Employment Agreement. The Employment Agreement dated January 6, 1999,
between you and the Company, as amended (including the Amendment to Employment
Agreement dated as of December 20, 2006) (the ‘‘Employment Agreement’’) will
remain in force and effect, and the Company acknowledges that the Acceptance
Date will constitute a Change of Control for purposes of the Employment
Agreement. Notwithstanding the foregoing, you and we agree as follows:

•    Good Reason. Section 4(c)(i) of the Employment Agreement is amended to
provide that you shall be eligible to terminate employment pursuant to such
clause only (1) pursuant to the relocation trigger of such clause or (2) if,
without your consent, and after a failure by the Company adequately to cure
within 10 business days of receipt of written notice from you, either (a) your
base pay is reduced, (b) your bonus opportunity is materially diminished, or (c)
your title or position is materially diminished, it being understood and agreed
that any change to your title or position as a result of the Company no longer
being publicly traded or becoming a subsidiary as a result of the transactions
contemplated by the Merger Agreement or as a result of changes to the
organizational structure of the Company and its subsidiaries as part of the
integration with Publicis shall not give you the right to terminate employment
pursuant to such Section 4(c)(i) unless such change involves (i) your not
retaining the position of CEO of the Company, serving on the ‘‘P12’’ of Publicis
Groupe, or reporting directly to the Chairman of the Management Committee of
Publicis Groupe, or (ii) your not being responsible for the interactive and
digital strategy of Publicis Groupe.

•    Severance Amount. Section 4 of the Employment Agreement is amended to
provide that in the event that your employment terminates under circumstances
entitling you to severance benefits under Section 4 of the Employment Agreement,
you shall, in lieu of receiving the cash severance provided for by Section
4(d)(i) of the Employment Agreement, receive (notwithstanding your termination
of employment) any unpaid installments of the Retention Bonus in a single lump
sum immediately upon your termination.

•    Term. Section 2 of the Employment Agreement is amended to provide that the
‘‘Employment Period’’ (as defined therein) shall terminate on the third
anniversary of the Acceptance Date (subject to its automatic termination upon
any earlier termination of your employment).

Notwithstanding the foregoing, the Company, Publicis and you agree to cooperate
in good faith to enter into a new employment agreement that will take effect
upon the Acceptance Date and supersede the Employment Agreement at such time,
which new agreement will (1) provide for a


--------------------------------------------------------------------------------


three-year term of employment commencing on the Acceptance Date, (2) provide
that you will continue as CEO of the Company, serve on the ‘‘P12’’ of Publicis
Groupe, and report directly to the Chairman of the Management Committee of
Publicis Groupe, (3) provide that you will be responsible for the interactive
and digital strategy of Publicis Groupe, (4) provide for compensation and
employee benefit terms that are (in the aggregate) at least as favorable to you
as the terms under which you currently receive compensation and benefits, and
(5) incorporate the terms set forth herein with respect to the Retention Bonus,
Good Reason, severance, and Parent Shares (as defined below).

3.    Digitas Stock Options. Pursuant to the Merger Agreement, your outstanding
stock options to purchase Company common shares will at the Effective Time be
converted into stock options to purchase shares of Parent Common Stock (as
defined in the Merger Agreement) (the ‘‘Parent Shares’’). You hereby agree that
you will not, without the prior written consent of Parent, (1) exercise more
than a total of 400,000 stock options to purchase Company common shares between
the date hereof and the Effective Time, unless the term of exercise will
otherwise expire prior to the Effective Time, (2) sell, transfer, or otherwise
dispose of any Parent Shares prior to the six-month anniversary of the Effective
Time, (3) sell, transfer, or otherwise dispose of more than an aggregate of 25%
of the Parent Shares prior to the first anniversary of the Effective Time, (4)
sell, transfer, or otherwise dispose of more than an aggregate of 50% of the
Parent Shares prior to the 18-month anniversary of the Effective Time, or (5)
sell, transfer, or otherwise dispose of more than an aggregate of 75% of the
Parent Shares prior to the second anniversary of the Effective Time (it being
understood that the number of Parent Shares shall be equitably adjusted in the
event of a change in capitalization subsequent to the Acceptance Date affecting
Parent Common Stock). Following the second anniversary of the Effective Time,
you shall no longer be subject to any holding requirements in respect of the
Parent Shares (subject to applicable law). Notwithstanding the foregoing, all
restrictions set forth in this paragraph shall automatically expire (a) upon
your death or (b) in the event your employment ends as the result of your
Disability, a termination by the Company Without Cause, or your resignation for
Good Reason (as such terms are defined in the Employment Agreement or the
superseding employment agreement contemplated in Section 2 above).

4.    Digitas Restricted Stock. Any restrictions and conditions on all shares of
Restricted Stock granted to you on April 1, 2005 and April 3, 2006 under the
Digitas Inc. 2000 Stock Option and Incentive Plan will lapse upon the Acceptance
Date and all such shares shall be fully vested and no longer deemed Restricted
Stock as of that date.

5.    Termination of Merger Agreement. In the event that the Merger Agreement is
terminated prior to the occurrence of an Acceptance Date, this Agreement shall
become null and void and of no effect.

6.    Miscellaneous. This Agreement shall constitute a valid amendment of the
Employment Agreement, and shall be governed by the same dispute resolution
provisions as the Employment Agreement. Any payments made pursuant to this
Agreement shall be subject to applicable tax withholding. This Agreement may not
be amended or modified other than by a written agreement executed by you, the
Company, and Publicis (or your and their respective successors and legal
representatives).

Please indicate your agreement with the foregoing by signing below.

[spacer.gif] Sincerely,

[spacer.gif] /s/ Brian K. Roberts

[spacer.gif] Digitas Inc.

[spacer.gif] /s/ Maurice Lévy    

[spacer.gif] Publicis Groupe S.A.

Acknowledged and Agreed:

/s/ David W. Kenny


--------------------------------------------------------------------------------
